DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Swaenen et al. [WO 2016/206916, cited by Applicant] teaches the method of determining a configuration of a projection system, wherein the projection system comprises a plurality of optical elements and a plurality of manipulators and wherein the manipulators are operable to manipulate the optical elements so as to adjust the one or more optical properties of the projection system, the method comprising: receiving dependencies of the one or more optical properties of the projection system on a configuration of the manipulators; receiving a plurality of constraints which correspond to the physical constraints of the manipulators (see [0006]); and iteratively adjusting the configuration of the manipulators to minimize a scaled cost function (see [0007]-[0011]).
The cited prior art fails to teach “an implementation of a quadratic programming problem with a penalty function the method comprising: finding an initial configuration of the manipulators, the initial configuration of the manipulators being a configuration causing a wavefront pattern in the absence of the plurality of constraints; and repeating the following steps:(a) determining a set of the plurality of constraints that are violated; (b) determining an updated configuration of the manipulators, the updated configuration of the manipulators being dependent on the set of the plurality of constraints that are violated and a penalty strength; and (c) increasing the penalty strength; wherein steps (a) to (c) are repeated until a convergence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshihara et al. [US 2009/0103065] teaches an optical characteristics value expressed by the quadratic function of the regulation amount of each element. Bittner et al. [US 2011/0181855] teaches optimization adjustment of a projection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882